Exhibit 10.23






NOTICE OF TERMINATION
VIA ELECTRONIC MAIL


Bank of America, N.A., as Administrative Agent
135 S LaSalle Street
Mail Code I L4-135-09-61
Chicago, IL 60603




January 3, 2018






TO: Bank of America, N.A., as Administrative Agent




Re:         Notice of Loan Prepayment and Termination






Reference is made to that Credit Agreement, dated as of September 26, 2013 (as
amended, modified, extended, restated, replaced, or supplemented prior to the
date hereof, the "Existing Credit Agreement"), among comScore, Inc. a Delaware
corporation (the "Borrower"), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent"). Capitalized terms used herein without definition have the meanings
given to them in the Existing Credit Agreement.


Pursuant to Section 2.06 of the Credit Agreement, Borrower hereby gives notice
to the Administrative Agent that it will terminate the Credit Agreement and all
Commitments thereunder and in connection therewith Cash Collateralize all
outstanding Letters of Credit and repay in full Obligations outstanding under
the Credit Agreement and the other Loan Documents on or about January 11, 2018,
such termination to be conditioned upon the Borrower entering into a replacement
credit facility between the Borrower and its new lender which is expected to
close on or about such date.


The undersigned Borrower have caused this Notice of Termination to be duly
executed and
delivered as of the date first above written.




COMSCORE, INC, a Delaware corporation


By: /S/ Gregory A. Fink
Name: Gregory A. Fink
Title: Chief Financial Officer and Treasurer







